Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 1 of 46




                       EXHIBIT 1
     Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 2 of 46




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

NCS MULTISTAGE INC.,

           Plaintiff,
                                       CIVIL ACTION NO. 6:20-CV-00277-ADA
     v.
                                             JURY TRIAL DEMANDED
NINE ENERGY SERVICE, INC.,

           Defendant.


                    DECLARATION OF DR. NATHAN MEEHAN
        Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 3 of 46




                                                TABLE OF CONTENTS

I.      INTRODUCTION .............................................................................................................. 1
II.     QUALIFICATIONS AND PROFESSIONAL EXPERIENCE .......................................... 1
III.    SUMMARY OF OPINIONS AND MATERIALS CONSIDERED ................................... 4
IV.     SUMMARY OF THE LAW................................................................................................ 5
        A.        Patent Invalidity ...................................................................................................... 6
        B.        Indefiniteness .......................................................................................................... 6
        C.        Claim Construction ................................................................................................. 7
V.      PERSON OF ORDINARY SKILL IN THE ART............................................................. 10
VI.     BACKGROUND OF THE TECHNOLOGY ................................................................... 10
        A.        Flotation Tools Configured For Use In A Casing String ....................................... 10
VII.    OVERVIEW OF THE ASSERTED PATENT .................................................................. 14
        A.        Summary of the Disclosure ................................................................................... 14
        B.        Prosecution History ............................................................................................... 17
VIII.   DISPUTED CLAIM TERMS ........................................................................................... 18
        A.        “internal diameter” (Claims 1, 22, 28, and 50) ..................................................... 18
        B.        “tubular member” (Claims 1, 22, 28, and 50) ....................................................... 20
        C.        “sealing engagement” (Claims 1, 22, 28, 50, and 55)........................................... 22
        D.        “the rupture disc is . . . configured to rupture when exposed to a rupturing force
                  greater than the rupture burst pressure” (Claims 1, 22, 29, and 56) ..................... 23
        E.        “rupturing force” (Claims 1, 22, 27, 29, 56, and 57) ............................................ 26
        F.        “the region of the tubular member where the rupture disc is attached has a larger
                  internal diameter than the internal diameter of the casing string and is parallel to
                  the internal diameter of the casing string” (Claims 1, 22, 28, and 50) ................ 27
                  1.         “the region of the tubular member where the rupture disc is attached.” (the
                             “Attachment Region”) .............................................................................. 28

                  2.         “the region of the tubular member where the rupture disc is attached has a
                             larger internal diameter than the internal diameter of the casing string” .. 29

                  3.         The phrase “the region of the tubular member where the rupture disc is
                             attached . . . is parallel to the internal diameter of the casing string” is
                             indefinite. .................................................................................................. 29




                                                                    i
      Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 4 of 46




              4.         If forced to construe “the region of the tubular member where the rupture
                         disc is attached . . . is parallel to the internal diameter of the casing
                         string,” it is my opinion that a POSA would arrive at a construction that
                         contradicts the specification. ..................................................................... 30

      G.      “specific gravity . . . of the well fluid” (Claims 24 and 52) .................................. 34
      H.      “disengage the rupture disc from sealing engagement” (Claim 55) ..................... 35
      I.      “rupture disc is configured to disengage from sealing engagement when exposed
              to a pressure greater than a hydraulic pressure in the casing string” (Claims 28 and
              50) ......................................................................................................................... 36
IX.   AGREED CLAIM CONSTRUCTIONS .......................................................................... 39
      A.      “float shoe” (Claims 15 and 43)............................................................................ 39
      B.      “a pressure greater than a hydraulic pressure in the casing string” (Claims 28, 50
              and 55) .................................................................................................................. 39
      C.      “a portion of the sealed chamber is buoyant in the well fluid” (Claim 46) .......... 40




                                                                 ii
        Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 5 of 46




I.     INTRODUCTION

1.     My name is Nathan Meehan, Ph.D. I have been retained on behalf of Nine Energy Services,

Inc. (“Nine”) to provide expert opinions regarding U.S. Patent No. 10,465,445 (the “’445 Patent”

or the “Asserted Patent”). Based on my analysis and investigation, I have reached certain

conclusions and developed certain opinions on the issues relating to the Asserted Patent that are

set forth below. I understand the scope of this declaration is limited to the Court’s claim

construction proceedings, and, therefore, I confine my opinions regarding the Asserted Patent to

issues solely related to the construction and indefiniteness of the claims. This Declaration is based

on information currently available to me. I reserve the right to continue my investigation and

study, which may include a review of documents and information that has been or may be

produced, as well as deposition testimony from depositions for which transcripts are not yet

available or that may later be taken in this case.

2.     Therefore, I expressly reserve the right to expand or modify my opinions as my

investigation and study continues, and to supplement my opinions in response to any additional

information that becomes available to me, any matters raised by the plaintiff or opinions provided

by its expert(s), or in light of any relevant orders from the Court.

II.    QUALIFICATIONS AND PROFESSIONAL EXPERIENCE

3.     I have provided a copy of my curriculum vitae (“CV”) with this Declaration. See Exhibit

8. I have more than 40 years experience working as a Petroleum Engineer and am a Licensed

Professional Engineer in Texas, Oklahoma, Louisiana and Mississippi (testimony only). My

experience is based on a forty-four (44) year career working on land, offshore and deep-water

drilling rigs in the continental United States and Alaska as well as dozens of foreign countries with

their respective customs and practices. I received a B.Sc. in Physics from the Georgia Institute of



                                                     1
        Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 6 of 46




Technology; a M.Sc. in Petroleum Engineering from the University of Oklahoma; and a Ph.D. in

Petroleum Engineering from Stanford University.

4.     In August 2020, I was named an Honorary Member of the Society of Petroleum Engineers

(“SPE”). This is SPE’s highest honor and it is limited to roughly 0.1% of SPE’s total membership.

I received the award in the Fall of 2020.

5.     My qualifications include: SPE President (2016); SPE Board Member (two 3-year terms);

Advisory Board member for World Oil magazine (25 years); Director of JOA Oil & Gas B.V. (2

years); Chairman of the Board of the CMG Reservoir Simulation Foundation (3 years); a Director

of the Computer Modelling Group, Ltd. (a publicly traded reservoir simulation software company)

(3 years); Director of Pinnacle Technologies, Inc. a technology and service company specializing

in surface and subsurface data acquisition and related consulting (3 years); Director of

Vanyoganeft Oil Company, Nizhnyvartosk, Russia (this was a 50-50 joint venture with TNK-

Nizhnevartovsk and Occidental Petroleum in Western Siberia) (2 years); Director of Pinnacle

Technologies, Inc. (a technology and service company specializing in surface and subsurface data

acquisition and related consulting) (3 years); Director of the Computer Modelling Group (Calgary)

(1992-1997); Appointed member of the Interstate Oil and Gas Compact Commission by Governors

George W. Bush and Rick Perry (15 years); Member of the National Petroleum Council (3 years);

Member of the University of Texas Petroleum Engineering Advisory Board (6 years); Member of

the University of Houston, University of Oklahoma and Penn State Petroleum Engineering

Advisory Boards; Member of the Georgia Tech Energy Advisory Board (2-3 years each); member

of the Advisory Board of the College of Sciences at the Georgia Institute of Technology; and

Member of the Technical Advisory Board of the Horizontal Well Unit of Heriot-Watt University

and The Petroleum Science and Technology Institute, Edinburgh, Scotland.



                                               2
        Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 7 of 46




6.     I am the author or co-author of three books and approximately 100 journal publications, as

shown in the List of Publications at the conclusion of my CV. See Exhibit 8. These publications

include twelve publications on the specific topic of horizontal well applications. I was co-editor

of a book titled Unconventional Oil and Gas Resources: Exploitation and Development,

published by CRC Press/Taylor & Francis, 2016. This book won the 2017 PROSE Award for best

book in Engineering and Technology. https://proseawards.com/winners/2017-award-winners/.

7.     I served as an SPE Distinguished lecturer on the topic of “Evaluating the Impact of

Horizontal Wells on Production Performance” from 1991 to 1992 giving more than forty lectures

in thirteen countries on the topic.

8.     I have participated in numerous SPE Forums and Workshops as an attendee, presenter and

leader on a variety of topics directly related to well construction of horizontal wells.

9.     My areas of expertise include, but are not limited to, well design, construction, operations

and supervision (land, offshore, and deepwater); completions including planning and design,

perforating, acidizing, hydraulic fracture stimulation, operations and supervision, and

recompletions; production including reservoir analysis, design and construction of surface

production facilities, pipelines from the production equipment to sales lines; well workovers; well

abandonment, both temporary and permanent; safety planning and implementation. Within these

areas of expertise, I have worked in a wide range of capacities from well-site supervision to

executive management; author; teacher of industry training courses; university professor and

research associate; managed and directed joint industry research programs; and providing expert

witness services.

10.    Other details concerning my background, professional service, and more, are set forth in

my CV. See Exhibit 8.



                                                  3
          Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 8 of 46




11.       In forming my opinion expressed in this report, I relied on my knowledge, skill, training,

and education and over forty-four (44) years of professional experience in land, offshore and

deepwater drilling. With this broad knowledge and experience of oil field tools products and

services, I believe that I am qualified to provide an accurate assessment of the technical issues in

this case.

12.       I am being compensated at an hourly rate of $625.00 for my time spent on this case. My

compensation does not depend on the outcome of this case.

III.      SUMMARY OF OPINIONS AND MATERIALS CONSIDERED

13.       To prepare this declaration, I have reviewed and considered the ’445 Patent and the

prosecution history associated with the ’445 Patent.                Additionally, I have considered my

knowledge and direct relevant experience in the industry at the time of the Asserted Patent’s

respective filing date and earliest priority date. I am also aware of information generally available

to, and relied upon by, persons of ordinary skill in the art at the relevant time.

14.       It is my opinion that the following claim terms would be understood by a person of ordinary

skill in the art at the time of the alleged invention, in possession of the specification, claims, and

prosecution history (“POSA”) as follows:

 Term #               Disputed Claim Term                             Understanding of a POSA
             “internal diameter”                           the diameter of a fluid channel measured
                                                           perpendicularly from the inner wall of the fluid
      1      (Claims 1, 22, 28, 50)                        channel through the center of the casing string, to
                                                           the opposite inner wall

             “tubular member”                              an upper tubular member, and a lower tubular
      2                                                    member coupled with the upper tubular member
             (Claims 1, 22, 28, 50)
             “sealing engagement”                          attached or secured to create a fluid-tight seal
      3
             (Claims 1, 22, 28, 50, 55)
             “the rupture disc is. . . configured to       Term is Indefinite Under 35 U.S.C. § 112
             rupture when exposed to a rupturing
      4
             force greater than the rupture burst
             pressure”

                                                       4
           Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 9 of 46




 Term #                Disputed Claim Term                                Understanding of a POSA
                                                               Proposed Alternative – the rupture disc will
              (Claims 1, 22, 29, 56).                          rupture when exposed to a rupturing pressure
                                                               greater than the rupture burst pressure
              “rupturing force”                                Term is Indefinite Under 35 U.S.C. § 112
      5
              (Claims 1, 22, 27, 29, 56, 57)                   Proposed Alternative – rupturing pressure

              “the region of the tubular member                Term is Indefinite Under 35 U.S.C. § 112
              where the rupture disc is attached has a
              larger internal diameter than the internal       Proposed Alternative – a flat surface of the
              diameter of the casing string and is             tubular member where the rupture disc is fastened,
              parallel to the internal diameter of the         affixed, joined, or connected to the tubular
      6
              casing string”                                   member is circular and has a diameter larger than
                                                               the internal diameter of the casing string, and
              (Claims 1, 22, 28, 50)                           defines a plane that is parallel to a plane defined
                                                               by the set of internal diameters at a location in the
                                                               casing string
              “specific gravity . . . of the well fluid”       Term is Indefinite Under 35 U.S.C. § 112
      7
              (Claims 24, 52)
              “disengage the rupture disc from sealing disengage the rupture disc from being attached or
              engagement”                              secured to create a fluid-tight seal
      8
              (Claim 55)
              “rupture disc is configured to disengage         Term is Indefinite Under 35 U.S.C. § 112
              from sealing engagement when exposed
              to a pressure greater than a hydraulic
      9
              pressure in the casing string”

              (Claims 28, 50)
 Term #                 Agreed Claim Term                                 Understanding of a POSA
              “float shoe”
                                                               a sealing device disposed at the lower end of the
      10
                                                               casing string
              (Claims 15 & 43)
              “a pressure . . . greater than a hydraulic
              pressure in the casing string”                   an applied pressure that is greater than the
      11
                                                               hydrostatic pressure in the casing string
              (Claims 28, 50, 55)
              “a portion of the sealed chamber is
                                                               the density of a portion of the sealed chamber is
              buoyant in the well fluid”
      12                                                       lower than that of the surrounding wellbore fluid
              (Claim 46)

IV.        SUMMARY OF THE LAW

15.        I am not an expert in patent law; however, I have been informed that the claims of a patent

are judged from the perspective of a POSA. I have been informed that the claims of the Asserted


                                                           5
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 10 of 46




Patent are interpreted as a POSA would have understood them in the relevant time period (i.e.,

when the patent application was filed or the priority date of the patent). I have been informed of

the relevant law as recounted in this Declaration.

16.    I understand that a POSA is a hypothetical person who is presumed to have known the

relevant art at the time of the invention. Such a hypothetical person would have the capability of

understanding the scientific and engineering principles applicable to the pertinent art of the

claimed invention. Factors that may be considered in determining the level of ordinary skill in the

art include: (A) the type of problems encountered in the art; (B) prior art solutions to those

problems; (C) rapidity with which innovations are made; (D) sophistication of the technology; and

(E) educational level of active workers in the field.

17.    These legal principles have provided me with the framework for my analysis, and, where

applicable, I have relied upon and followed these principles in my analysis. In keeping with the

appropriate uses of expert testimony, I have been asked to provide assistance in ensuring that the

Court's understanding of technical aspects of the patents-in-suit is consistent with that of a POSA,

and in establishing that particular terms in the patents-in-suit have particular meanings.

       A.      Patent Invalidity

18.    I understand that an issued patent is presumed valid. However, I understand that an issued

patent may be invalidated in a lawsuit based on clear and convincing evidence that the patent is

anticipated under 35 U.S.C. § 102, that it is obvious under 35 U.S.C. § 103, or that the patent fails

to comply with the statutory requirements for the specification and claims under 35 U.S.C. § 112.

       B.      Indefiniteness

19.    I understand that 35 U.S.C. § 112(b) requires that the specification “conclude with one or

more claims particularly pointing out and distinctly claiming the subject matter” that the inventor



                                                  6
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 11 of 46




regards as his or her invention. I understand that the requirement of this provision is commonly

called the “definiteness” requirement.

20.     I understand that definiteness is to be evaluated from the perspective of someone skilled in

the relevant art, and that definiteness is measured from the viewpoint of a POSA at the time of the

effective filing date of the patent’s application.

21.     I understand that, in assessing definiteness, claims are to be read in light of the patent’s

claims, specification, and prosecution history.

22.     I understand that the definiteness requirement requires that a patent’s claims, viewed in

light of the specification and prosecution history, inform those skilled in the art about the scope of

the invention with reasonable certainty. Failing to do so results in the term being indefinite.

23.     I understand that, in assessing definiteness resulting from an error in the issued claim, a

court can correct an error only if the error is evident from the face of the patent. I also understand

that a court will consider whether a correction is subject to reasonable debate based on

consideration of the claim language and the specification. I further understand that a court will

consider the prosecution history to determine whether it suggests a different interpretation of the

claim language.

24.     I understand that the purpose of the definiteness requirement is to make sure that the patent

claims adequately perform their function of notifying the public of the scope of the patent, and of

the patent owner’s right to exclude. For example, if a competitor attempting to practice a claimed

invention or design around it would be unable to discern the metes and bounds of the invention,

the claim may be indefinite.

        C.      Claim Construction

25.     I understand that the claims of a patent define the limits of the patentees’ exclusive rights.

In order to determine the scope of the claimed invention, courts typically construe (or define) claim
                                                     7
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 12 of 46




terms. I understand that claim construction begins with a focus on the words of the claims

themselves, as they would have been understood by a POSA at the time of invention. I understand

that, absent some reason to the contrary, claim terms are generally given their ordinary and

customary meaning as would have been understood by a POSA at the time of the invention, and

my opinions below are rendered from this perspective.

26.    I understand that claims must be construed, however, in light of and consistent with the

patent’s intrinsic evidence.    Intrinsic evidence includes the claims themselves, the written

disclosure in the specification, and the patent’s prosecution history, including the prior art that was

considered by the United States Patent and Trademark Office (“PTO”).

27.    I understand that the language of the claims help guide the construction of claim terms and

the context in which a term is used in the claims can be highly instructive.

28.    I understand that the specification of the patent is the best guide to the meaning of a

disputed claim term. Embodiments disclosed in the specification help teach and enable those of

skill in the art to make and use the invention, and are helpful to understanding the meaning of

claim terms. Nevertheless, in most cases, preferred embodiments and examples appearing in the

specification should not be read into the claims.

29.    In the specification, a patentee may also define his own terms, give a claim term a different

meaning than it would otherwise possess, or disclaim or disavow claim scope. A claim term is

generally presumed to possess its ordinary meaning. This presumption, however, does not arise

when the patentee acts as his own lexicographer by explicitly defining or re-defining a claim term.

This presumption can also be overcome by statements, in the specification or prosecution history

of the patent, of clear disclaimer or disavowal of a particular claim scope.




                                                    8
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 13 of 46




30.    I understand that the specification may also resolve any ambiguity where the ordinary and

customary meaning of a claim term lacks sufficient clarity to permit the scope of the claim to be

ascertained from the claim words alone.

31.    I understand that the prosecution history is another important source of evidence in the

claim construction analysis. The prosecution history is the record of the proceedings before the

PTO, including communications between the patentee and the PTO regarding the patent

application. I understand that the prosecution history can inform the meaning of the claim

language by demonstrating how the patentee and the PTO understood the invention and whether

the patentee limited the invention in the course of prosecution, making the claim scope narrower

than it would otherwise be. I understand that a patentee may also define a term during the

prosecution of the patent. I understand that the patentee is precluded from recapturing through

claim construction specific meanings or claim scope clearly and unambiguously disclaimed or

disavowed during prosecution.

32.    I understand that extrinsic evidence may also be considered when construing claims in the

event that the intrinsic evidence does not establish the meaning of a claim. Extrinsic evidence is

any evidence that is extrinsic to the patent itself and its prosecution history. Examples of extrinsic

evidence are technical dictionaries, treatises, expert testimony, and inventor testimony. I further

understand that extrinsic evidence is generally used to provide background on the technology,

explain the invention, ensure the Court's understanding of technical aspects is consistent with a

POSA, or to establish the meaning of a particular claim term in a particular field. I understand that

extrinsic evidence is less significant than the intrinsic record in determining the meaning of claim

language.




                                                  9
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 14 of 46




V.     PERSON OF ORDINARY SKILL IN THE ART

33.    I have been asked to investigate, form and offer opinions related to how a POSA would

have understood certain terms in the Asserted Patent and how such a person would have

understood the disclosures of the Asserted Patent.

34.    I have been advised that there are multiple factors relevant to determining the level of

ordinary skill in the pertinent art, including the educational level of active workers in the field at

the time of the alleged invention, the sophistication of the technology, the type of problems

encountered in the art, and prior art solutions to those problems.

35.    The Asserted Patent relates to float tools configured for use in a casing string for a wellbore.

Based on my experience in the industry at the relevant time, it is my opinion that a POSA at the

time of the alleged invention is a person with a Bachelor’s degree, Master’s degree, and/or Ph.D.

in Mechanical Engineering or Petroleum Engineering, or at least five years of experience working

in horizontal well construction. I am directly familiar with the capabilities of such persons of

ordinary skill in the art because I am such a person, and have also worked with such persons.

36.    In 2013, I had at least this level of skill in the art, having a Ph.D. in Petroleum Engineering,

with about 37 years of engineering experience including 26 years experience with horizontal and

highly deviated wellbores. See Exhibit 8.

VI.    BACKGROUND OF THE TECHNOLOGY

       A.      Flotation Tools Configured For Use In A Casing String

37.    Casing flotation is a well-known technology developed in the late 1980’s to extend the

lateral reach of a horizontal wellbore. Casing flotation is a well-known, proven technology that

has been used for decades to extend the attainable lateral reach of a horizontal or highly deviated

wellbore in order to access and produce oil and gas volumes previously unreachable using

conventional methods. Exhibit 9 at 1-2; Exhibit 10 at 2:14-3:28. Flotation equipment is generally

                                                 10
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 15 of 46




unnecessary for vertical wells because the amount of friction that arises from lowering casing

vertically into a wellbore can be offset by the weight of the pipe. Flotation equipment is designed

to assist in running the casing to the bottom in highly deviated or horizontal wells; subsequent

discussions are limited to such applications. In such wells, the casing string can encounter large

frictional forces as the string contacts the lower side of the wellbore for great distances. Exhibit 9

at 1-2; Exhibit 10 at 2:14-3:28, FIG. 1. It is well understood that extended-reach drilling

employing casing flotation reduces construction costs compared with other methods. Well

operators generally consider flotation tools as an integral tool in extended reach well construction.

Exhibit 9 at 1-2.

38.    Casing flotation overcomes the friction between the wellbore and the casing that causes the

casing to become stuck in extended-reach horizontal wells. Exhibit 9 at 1-3. Attempts to run

casing in extended-reach horizontal have failed due to friction between the wellbore and the casing,

which caused substantial drag. Drag is the difference between the tripping weight and static weight

of a drill string or completion assembly. This drag often exceeded the available weight in the

vertical section of the wellbore, causing the casing to become stuck. Exhibit 9 at 1-2, 4; Exhibit

10 at 2:14-3:28.

39.    Extended-reach drilling with casing flotation is currently the most economical and common

approach for building extended reach horizontal wells and is a standard technique used throughout

the world. Extended-reach drilling technology employs casing flotation during the completion

phase, after the well is drilled to a given distance and it is desired to run pipe, typically to total

depth of the drilled wellbore. In some cases, accessing these additional resources cannot be

economically justified by any other means than employing casing flotation. Therefore, casing




                                                 11
        Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 16 of 46




flotation has become the standard for extended-reach drilling throughout the world. Exhibit 9 at 1-

2, 4.

40.     Previous attempts to overcome drag associated with extended-reach wells include methods

of drilling a well such that the path itself minimizes frictional forces. The catenary drilling method

in conjunction with reduced friction-coefficient drilling fluids was developed in the mid-1980’s.

Exhibit 9 at 1-2. This method modified the wellbore geometry so that the maximum available

weight existed in the near- vertical section of the well, while drilling fluids with high lubricity

were used to reduce the unwanted drag.

41.     Another previous method attempted to overcome the drag forces rather than reduce them

by the use of an inverted casing string in which heavy casing was run in the vertical section to

provide additional weight. In such applications, if drag forces were high enough, the lower end of

the casing could buckle.

42.     Another method to overcome drag forces is drilling with casing or drilling with a liner. In

such cases, the casing or liner is used in place of drill pipe and left in the hole. Such applications

are costly and are applicable under specialized circumstances.

43.     Casing flotation uses an air chamber created near the lower end of the casing string, sealed

with retrievable plugs that creates a buoyant effect, reducing the casing weight, and resulting in

less drag between the casing and the formation. Exhibit 9 at 1-2; Exhibit 10 at 2:14-3:28.

44.     Plugs were well-known for use in wellbore operations at the time for a variety of

applications, including flotation, production, diversion, cementing, fracturing, etc.

45.     In these early casing flotation operations, the buoyant air chamber was created by using

retrievable plugs to seal the chamber from the remainder of the casing. Exhibit 9 at 1-2; Exhibit

10 at 2:14-3:28. These retrievable plugs employed in early floating operations needed to be



                                                 12
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 17 of 46




removed from the casing string after the total casing depth was reached, but before cementing

operations were performed. Exhibit 11 at 1:17-2:15.

46.    Plugs with rupture discs were eventually used in place of retrievable plugs to seal the

chamber, thereby eliminating the costs associated with retrieving the plug. Destructible rupture

disc assemblies were designed to rupture when exposed to a predetermined hydraulic pressure

when applied from above, thereby avoiding the problems associated with retrieving the retrievable

packers. Exhibit 9 at 1-2. But the removal of such rupture discs required wireline retrieval,

explosives, milling, spearing, drop bars, or drilling out to open the plug. See Exhibit 11 at 1:17-

2:15. Plugs that relied on explosives were dangerous and expensive; while plugs that required a

wireline run into the casing to install, retrieve, activate, and/or remove the plug were costly and

time-consuming. In some cases, plugs created unwanted holes and/or damaged the casing which

required a secondary squeeze job of cement and added time and cost to the operation. See Exhibit

9 at 2. Additionally, the added time contributed to drilling fluid developing additional gel strength,

making it much more difficult to remove the drilling fluid.

47.    As tool designers continued to develop improved flotation devices, several important

considerations became apparent. Tool internal or inside diameters (“ID”) should be increased to

allow full casing diameter pathways. Exhibit 9 at 1. Seal configurations should allow for larger

tolerances between flotation devices and internal components. The tools needed to be able to hold

pressures from both above and below. After casing has been cemented, the internal components

of the flotation equipment should be drillable with well-known drilling equipment.

48.    When determining whether to use flotation assemblies, operators must take into account:

(1) wellbore geometry, (2) friction coefficients, (3) rig equipment, (4) fluid returns, (5) casing

collapse ratings, (6) pore pressures and mud weights and (7) geomechanical concerns.



                                                 13
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 18 of 46




49.    Taking into account all of these considerations, it has become apparent that destructible

rupture disc assembly plugs are the superior plug to employ in a flotation tool. When casing has

reached its desired depth, the destructible assembly plugs may be ruptured using a predetermined

hydraulic pressure, thus shattering the assembly allowing the smaller pieces to flush to the surface,

thereby avoiding the need to mechanically retrieve any components. Exhibit 9 at 1-2, 4; Exhibit

11 at 1:17-2:15.

50.    Destructible rupture disc assembly plugs that restore the full casing diameter after rupturing

are preferred as to avoid impeding the fluid production, allowing high rate injections for

stimulations, minimizing screenout potential during hydraulic fracturing and allowing a broad

range of subsequent workovers and other remedial activities. See, e.g., Exhibit 11 at 2:11-21.

VII.   OVERVIEW OF THE ASSERTED PATENT

       A.      Summary of the Disclosure

51.    The ’445 Patent generally discusses a well-known method of using a float tool with a

rupture disc assembly to extend the depth of a well. Particularly, a flotation chamber is installed

in a casing string. After the desired depth is reached, parts of the float chamber may be ruptured

and subsequently removed from the wellbore resulting in full casing ID so that various downhole

operations could be readily performed following removal or opening of the buoyant chamber.

52.    In operation, a wellbore is drilled into the earth to access underground natural resources

such as gas and oil. A casing string, generally made of steel pipe, is lowered into the wellbore and

can be cemented into place. The ’445 Patent explains that it is difficult to run a casing string down

a horizontal or deviated well because the casing string may drag due to friction between the

wellbore and the casing, making it difficult to reach the target zone. Exhibit 2 at 1:22-29.

53.    Various techniques to lighten or “float” the casing have been used to overcome the drag

(decreasing the friction) and extend the lateral reach of the well. Exhibit 2 at 1:34-35. For

                                                 14
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 19 of 46




example, the ’445 Patent describes plugging the end portion of a casing string and filling it with a

low density, miscible fluid to make the end portion of the casing string buoyant and easier to run

into the wellbore. Exhibit 2 at 1:35-39. After the casing string is run into the wellbore to the

desired depth, the plug must be drilled out. Exhibit 2 at 1:39-46.

54.    The ’445 Patent explains that the region where the plug is located may have a smaller

casing ID than the casing string, which prevents restoring the full casing ID. Exhibit 2 at 1:47-49.

According to the ’445 Patent, full casing inside diameter is preferred so that there is no need to

drill out any part of the device and full production may be achieved.

55.    The ’445 Patent describes a “float chamber” or a “buoyant chamber” that includes a rupture

disc to seal off the buoyant chamber, wherein the rupture disc may be easily removed and results

in full casing ID. Exhibit 2 at 1:56-67. Figure 1 of the ’445 Patent shows the rupture disc assembly

10 installed in the vertical portion of the wellbore.

                        93
                                                                           90
                        13%i         92

                                     94
                                     110



                        36
                                10
                        30

                                     120         100    70        98            96     92
                                                              1        k
                                       t  i
                                                   1 f7 71   t 140

                                                                                     FIG.1


                                              Exhibit 2 at FIG. 1

56.    Rupture disc assembly 10 comprises rupture disc 30 which is generally a hemispherical

dome, having a convex surface 36 oriented in the uphole direction which is vertical in Figure 1 of

the ’445 Patent. Exhibit 2 at 4:60-65. Below the rupture disc is a buoyant flotation chamber 120

filled with a gas or liquid. Exhibit 2 at 5:27-48. This buoyant flotation chamber is filled with gas

                                                       15
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 20 of 46




or liquid having a lower specific gravity than the well fluid in the wellbore. Additionally, other

factors such as the well conditions and the amount of buoyancy desired are considered in

determining whether to use gas or liquid in the chamber. Exhibit 2 at 5:37-41.

57.    According to the ’445 Patent, the rupture disc is engaged with the casing string by a

securing mechanism. The ’445 Patent describes such a mechanism as a shear ring 44, which holds

the rupture disc in place as shown in the annotated Figure 2 below. Exhibit 2 at 2:10-11, 8:51-62,

FIGs. 2-3.

                                                             Shear ring 44


                                                                                     r -10

                        16        20      24 22 ,24e29 50'52                 44     18
             12
                                                                                         25 27
                                         I,        I
                                              36
                                              30            38

                                                             a2                   A-58
                   54                                             34


                                                                                                 \ -56    14
                                               24 22 24 t60 28\39`26


                             Rupture disc 30
                                                                                                         FIG.2

                                 Exhibit 2 at FIG. 2 (annotated)

58.    After the casing has been landed, the “rupture disc is then burst by pressuring the casing

from the surface.” Exhibit 2 at 6:24-26. According to ’445 Patent, “[r]upture disc assembly 10

provides a way for a sealed casing string to become unsealed while requiring less hydraulic

pressure than prior art rupture disc approaches. This is because a securing mechanism (shear ring


                                                       16
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 21 of 46




44) allows the rupture disc to be suddenly broken when a pressure is applied to that mechanism.

The resulting impact destroys the rupture disc, and allows full casing ID to be restored. Exhibit 2

at 11:27-33; see also Exhibit 2 at 11:46-48 (“the impact force on rupture disc 30, combined with

the hydraulic pressure, accomplish the breaking of rupture disc.”).

59.    Specifically, the shear ring shears when a specific hydraulic pressure is applied to it,

releasing the rupture disc which then shatters upon impact within the casing string. Exhibit 2 at

2:12-19. The ’445 Patent claims that upon impact, the rupture disc breaks into sufficiently small

pieces that can be removed by fluid circulation. Exhibit 2 at 2:36-40. Further, full casing ID is

restored after the rupture disc is broken because the rupture disc is installed in a widened region

of the casing string. Exhibit 2 at 2:40-43, 6:62-7:4.


                          93      II
                          130 \,..,            92

                                               94
                                               110



                          36                              Casing inside
                                          10
                                                          diameter (ID)
                          30
                                               120
                                                            100,          70

                               150--0.




                                      Exhibit 2 at FIG. 1 (annotated)

60.    It is my understanding that the Plaintiff has asserted claims 1, 8, 14, 15, 22-25, 27, 28, 29,

36, 37-43, 46, 50-53, and 55-57.

       B.      Prosecution History



                                                     17
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 22 of 46




61.    I have reviewed the prosecution history of the ’445 Patent and understand that the

applicants supposedly distinguished the claims of the application from the prior art by amending

the claim language relating to the internal diameter of the casing string.

62.    I understand that the applicants argued that the prior art references disclosed rupture disks

disposed on seats that restricted the internal diameter of the tubing, such that destroying the rupture

disk would not restore the full internal diameter of the casing string. Exhibit 4 at 11-12. I also

understand that the applicants argued that the prior art failed to disclose that the rupture disc is in

sealing engagement with, and attached to, a region of a tubular member parallel to the internal

diameter of the casing string. Exhibit 4 2, 5-6, 9, 11-12. Based on these arguments, I understand

that the examiner allowed the claims without further comment. See Exhibit 5.

VIII. DISPUTED CLAIM TERMS

       A.      “internal diameter” (Claims 1, 22, 28, and 50)

        Defendant Nine’s Construction                       Plaintiff NCS’s Construction

 the diameter of a fluid channel measured No construction
 perpendicularly from the inner wall of the fluid
 channel through the center of the casing string,
 to the opposite inner wall

63.    Claim 1 recites:

                 1. A float tool configured for use in a casing string for a wellbore
            containing a well fluid, the casing string having an internal diameter
            that defines a fluid passageway between an upper portion of the casing
            string and a lower portion of the casing string, the float tool comprising:

               a rupture disc assembly comprising (i) a tubular member having an
                   upper end and a lower end, the upper and lower ends configured
                   for connection in-line with the casing string and (ii) a rupture
                   disc having a rupture burst pressure and in sealing engagement
                   with a region of the tubular member within the upper and lower
                   ends,



                                                  18
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 23 of 46




               wherein the rupture disc is configured to rupture when exposed to a
                  rupturing force greater than the rupture burst pressure and the
                  region of the tubular member where the rupture disc is attached
                  has a larger internal diameter than the internal diameter of the
                  casing string and is parallel to the internal diameter of the casing
                  string.

 (emphasis added). Claims 22, 28, and 50 recite the same limitation.

64.    It is my opinion that a POSA would understand “internal diameter” based on its plain and

ordinary meaning in the art. It is further my opinion that a POSA would understand that the term

“internal diameter” is a phrase whose plain and ordinary meaning is merely the product of the

ordinary meaning of its components.

65.    Here, the term “diameter” has a clear and unambiguous ordinary meaning – “a straight line

passing through the center of a circle and meeting the circumference or surface at each end.”

Exhibit 6, at 341 (“Diameter”). When used with the term “internal,” this definition is merely

modified by specifying that the diameter describes an inner dimension of an object. Indeed, it is

my opinion that a POSA would recognize that the term “internal diameter” is often used to describe

the diameter of fluid channels through various objects, such as pipes, float tools, or casing strings.

Thus, it is my opinion that a POSA would understand “internal diameter” to mean “the diameter

of a fluid channel measured perpendicularly from the inner wall of the fluid channel through the

center of the casing string, to the opposite inner wall.”

66.    This construction is fully consistent with the specification of the ’445 Patent. The

specification describes the internal diameter of the casing string in relation to the constricted

opening of the lower tubular member depicted in Figure 2. Exhibit 2 at 7:64-66 (“These other

members of the casing string may have an ID similar to the diameter of the constricted opening 27

of lower tubular member 18.”). Thus, a POSA would understand, in light of the specification, that

the internal diameter of the casing string is similar to the diameter of the constricted opening 27 of


                                                 19
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 24 of 46




the lower tubular member 18, measured perpendicularly from the inner wall of the fluid channel

through the center of the casing string, to the opposite inner wall.


                                    161     20   24 22   24 29 50 52    44    18
                     12
                                                                                   25 27


                                                  36
                                                  30         38

                                                              32              58
                             54

                      7-r - /ill/    / //
                                                                                           56 '- 14
                                                  24 22 24    60 28 39‘--26




                                                                                              FIG.2


67.    Based on the foregoing, it is my opinion that a POSA would understand an “internal

diameter” to mean “the diameter of a fluid channel measured perpendicularly from the inner wall

of the fluid channel through the center of the casing string, to the opposite inner wall.”

       B.      “tubular member” (Claims 1, 22, 28, and 50)

        Defendant Nine’s Construction                                   Plaintiff NCS’s Construction

 An upper tubular member, and a lower tubular No construction.
 member coupled with the upper tubular
 member.

68.    Claim 1 recites:

                1. A float tool configured for use in a casing string for a wellbore
            containing a well fluid, the casing string having an internal diameter that
            defines a fluid passageway between an upper portion of the casing string
            and a lower portion of the casing string, the float tool comprising:

               a rupture disc assembly comprising (i) a tubular member having
                   an upper end and a lower end, the upper and lower ends
                   configured for connection in-line with the casing string and (ii)
                   a rupture disc having a rupture burst pressure and in sealing
                   engagement with a region of the tubular member within the
                   upper and lower ends,


                                                          20
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 25 of 46




               wherein the rupture disc is configured to rupture when exposed to a
                  rupturing force greater than the rupture burst pressure and the
                  region of the tubular member where the rupture disc is attached
                  has a larger internal diameter than the internal diameter of the
                  casing string and is parallel to the internal diameter of the casing
                  string.

(emphasis added). Claims 22, 28, and 50 all recite the same limitation.

69.    It is my opinion that the term “tubular member” does not have a plain and ordinary

meaning. While a POSA would be familiar with the term “tubular,” this term is not frequently

used with “member” in the oil and gas industry.

70.    Further, the term “tubular member” has no clear definition in the specification of the ’445

Patent. The specification of the ’445 Patent never uses the term “tubular member” without

qualification. Instead, all 62 uses of the term in the specification of the ’445 Patent refer either to

the “upper” or “lower” tubular member. Therefore, it is my opinion that a POSA would understand

that the specification appears to equate the assembly of the upper and lower tubular members with

the claimed tubular member. Accordingly, it is my opinion that a POSA would use the language

of the specification, Exhibit 2 at 2:49-54, which exactly parallels the claim structure:

      Exhibit 2 at claims 1, 22, 28, and 50                       Exhibit 2 at 2:49-54

 “a rupture disc assembly comprising (i) a          “the rupture disc assembly comprises an
                                                                                            -
 tubular member having an upper end and a           upper tubular member, and a lower
 lower end, the upper and lower ends                tubular member coupled with the upper
 configured for connection in-line with the         tubular member.
 casing string
                                                    The rupture disc is held in sealing
 and (ii) a rupture disc having a rupture burst     engagement between the upper tubular
 in sealing engagement with a region of the         member and the lower tubular member by
 tubular member within the upper and lower          a securing mechanism.”
 ends.”


71.    It is my opinion that there are no other structures in the specification of the ’445 Patent that

could arguably equate to a “tubular member.” Accordingly, it is my opinion that a POSA, in light


                                                  21
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 26 of 46




of the specification of the ’445 Patent, would conclude that the “tubular member” is an assembly

comprising “an upper tubular member, and a lower tubular member coupled with the upper tubular

member.” Exhibit 2 at 2:49-51.

       C.      “sealing engagement” (Claims 1, 22, 28, 50, and 55)

        Defendant Nine’s Construction                        Plaintiff NCS’s Construction

 attached or secured to create a fluid-tight seal    a substantially fluid-tight seal

72.    Claim 1 recites:

                 1. A float tool configured for use in a casing string for a wellbore
            containing a well fluid, the casing string having an internal diameter that
            defines a fluid passageway between an upper portion of the casing string
            and a lower portion of the casing string, the float tool comprising:

               a rupture disc assembly comprising (i) a tubular member having an
                   upper end and a lower end, the upper and lower ends configured
                   for connection in-line with the casing string and (ii) a rupture
                   disc having a rupture burst pressure and in sealing engagement
                   with a region of the tubular member within the upper and lower
                   ends,

               wherein the rupture disc is configured to rupture when exposed to a
                  rupturing force greater than the rupture burst pressure and the
                  region of the tubular member where the rupture disc is attached
                  has a larger internal diameter than the internal diameter of the
                  casing string and is parallel to the internal diameter of the casing
                  string.

(emphasis added). Claims 22, 28, 50, and 55 all recite the same limitation.

73.    It is my opinion that the ordinary meaning of the term “seal” is “to fasten or close tightly

by or as if by a seal” or “to close hermetically.” Exhibit 6 at 1105 (“Seal”). It is further my opinion

that the ordinary meaning of “engage” is to “attach or secure.” Exhibit 6 at 408 (“Engage”). It is

my opinion that a POSA would combine these two definitions to arrive at “attach or secure to

fasten, close tightly, or close hermetically.” Accordingly, it is my opinion that to be in sealing

engagement is to attach or secure to fasten, close tightly, or close hermetically.

                                                    22
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 27 of 46




74.     The term “sealing engagement” is used in a similar context in the specification of the ’445

Patent. The specification explains in a preferred embodiment, that a rupture disc in sealing

engagement “create[s] a fluid-tight seal.” Exhibit 2 at 9:26-31. This mirrors the plain and ordinary

meaning of “seal,” and provides a simpler definition of “sealing” in the context of the ’445 Patent

– “creating a fluid-tight seal.” Accordingly, it is my opinion that a POSA would simplify the

ordinary meaning of “sealing” to “creating a fluid tight seal,” which is fully consistent with,

simplifies, and merely rephrases the ordinary meaning of the term “seal.”

75.     After incorporating the simplified meaning of “sealing” in light of the specification, it is

my opinion that a POSA would understand “sealing engagement” to mean “attached or secured to

create a fluid-tight seal.”

        D.      “the rupture disc is . . . configured to rupture when exposed to a rupturing
                force greater than the rupture burst pressure” (Claims 1, 22, 29, and 56)

        Defendant Nine’s Construction                         Plaintiff NCS’s Construction

 Term is indefinite under 35 U.S.C. § 112             the rupture disc can rupture if exposed to
                                                      hydraulic pressure that is higher than its
                                                      rupture burst pressure
 Proposed Alternative – the rupture disc will
 rupture when exposed to a rupturing pressure
 greater than the rupture burst pressure

76.     It is my opinion that this claim term is indefinite, because “the rupture disc is . . . configured

to rupture when exposed to a rupturing force greater than the rupture burst pressure,” when read

in light of the intrinsic evidence, fails to inform with reasonable certainty, those skilled in the art

about the scope of the invention.

77.     Claim 1 recites:

                  1. A float tool configured for use in a casing string for a wellbore
             containing a well fluid, the casing string having an internal diameter that
             defines a fluid passageway between an upper portion of the casing string
             and a lower portion of the casing string, the float tool comprising:

                                                   23
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 28 of 46




               a rupture disc assembly comprising (i) a tubular member having an
                   upper end and a lower end, the upper and lower ends configured
                   for connection in-line with the casing string and (ii) a rupture
                   disc having a rupture burst pressure and in sealing engagement
                   with a region of the tubular member within the upper and lower
                   ends,

               wherein the rupture disc is configured to rupture when exposed
                  to a rupturing force greater than the rupture burst pressure
                  and the region of the tubular member where the rupture disc is
                  attached has a larger internal diameter than the internal diameter
                  of the casing string and is parallel to the internal diameter of the
                  casing string.

 (emphasis added). Claims 22, 29, and 56 all recite the same limitation.

78.    It is my opinion that this term is indefinite because it requires a POSA to compare a

rupturing force and a rupturing pressure, which are fundamentally not comparable. A POSA

would recognize that a force and a pressure are not comparable because they use different units of

measurement. In standard units, a pressure is measured in pounds per square inch, while a force

is measured in pounds. In metric units, a pressure is measured in Pascals, while force is measured

in Newtons. Accordingly, a POSA could not reasonably ascertain when a rupturing force is greater

than a rupture burst pressure.

79.    Further, it is impossible for a POSA to determine any relationship between a rupturing

force and a rupture burst pressure without the claim also delineating the area acted upon. While

force is related to pressure by the equation force = (pressure * area), this relationship does not

allow a POSA to determine when a force is greater than a pressure any more than it would allow

a POSA to determine when a force is greater than an area because any relationship between force

and pressure changes substantially depending on area.

80.    Looking at the specification of the ’445 Patent results in only further uncertainty as

pressure is applied to an area on the top surface of the disc and impact forces are applied to a

different area where the disc impacts the tubular. For instance, the specification states hydraulic

                                                 24
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 29 of 46




pressure can be applied to the top convex surface or a point on the disc. Exhibit 2 at 10:4-5

(pressure applied to “convex surface 36 of rupture disc 30”) and 11:63-64 (pressure can cause

“point loading” on discs); see also Exhibit 13 at 6:25-27 (“pressure may be applied at a central

point, a random point or area, or at the perimeter of the plug, or combinations thereof”). Further,

the ’445 Patent discloses that after the disc is disengaged it moves downward and impacts “various

surfaces” on the tubular member to assist in rupturing the disc through impact forces. Exhibit 2 at

2:13-14 and 7:57-58. This impact area is different than the area where pressure is applied on top

of the disc. Given that pressure and force are applied to different areas in the specification, any

relationship between rupturing force and burst pressure is further removed.

81.    For at least these reasons, it is my opinion that the term “the rupture disc is . . . configured

to rupture when exposed to a rupturing force greater than the rupture burst pressure” is indefinite.

82.    If the term “the rupture disc is . . . configured to rupture when exposed to a rupturing force

greater than the rupture burst pressure” is not found indefinite, it is my opinion that a POSA would

understand this term to mean “the rupture disc will rupture when exposed to a rupturing pressure

greater than the rupture burst pressure.”

83.    It is my opinion that a POSA may have believed that the claim was intended to compare a

rupturing pressure to a rupture burst pressure, and substitute in “rupturing pressure” for “rupturing

force.” With that understanding of the term, it is my opinion that a POSA would easily be able to

compare a rupturing pressure to a rupture burst pressure. This understanding is supported by the

specification, which provides only a single example of a “rupturing force” – “hydraulic fluid under

pressure” Exhibit 2 at 2:7-8. However, it is my opinion that a POSA would also discover that in

the very next paragraph that “[t]he hydraulic pressure required to cause disruption of the securing

mechanism is less than the hydraulic pressure that would normally be required to break the rupture



                                                 25
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 30 of 46




disc.” Exhibit 2 at 2:19-21. Thus, assuming that “rupturing force” means “rupturing pressure,”

such a construction would contradict the specification. Therefore, it is my opinion that a POSA

would not be able to understand the scope of the claim with reasonable certainty in light of the

specification.

84.    Based on the foregoing, it is my opinion that the indefiniteness of this claim cannot be

resolved by any reasonable construction.

       E.        “rupturing force” (Claims 1, 22, 27, 29, 56, and 57)

        Defendant Nine’s Construction                      Plaintiff NCS’s Construction

 Term is indefinite under 35 U.S.C. § 112          a hydraulic pressure or impact force sufficient
                                                   to rupture the rupture disc

 Proposed Alternative – rupturing pressure

85.    It is my opinion that the claim term “rupturing force,” when read in light of the intrinsic

evidence, fails to inform with reasonable certainty, those skilled in the art about the scope of the

invention. For at least the reasons discussed in Section VIII.D, a POSA could not reasonably

ascertain how to compare a “rupturing force” to a “rupturing pressure.” I understand that claim

terms are to be given the same meaning throughout the claims. Accordingly, it is my opinion that

“rupturing force” is indefinite.

86.    To the extent it is determined that this claim limitation is not indefinite, based on my review

of the ’445 Patent’s claims, specification, and prosecution history, it is my opinion that a POSA

would understand “rupturing force” to mean “rupturing pressure.” See Section VIII.D. It is further

my opinion that such a construction would render claims 1, 22, 29, 56, and 57 indefinite. See

Section VIII.D.




                                                 26
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 31 of 46




       F.      “the region of the tubular member where the rupture disc is attached has a
               larger internal diameter than the internal diameter of the casing string and is
               parallel to the internal diameter of the casing string” (Claims 1, 22, 28, and
               50)

        Defendant Nine’s Construction                       Plaintiff NCS’s Construction

 Term is indefinite under 35 U.S.C. § 112          In the first portion of the tubular member, the
                                                   rupture disc is directly secured to and in
                                                   sealing engagement with a cylindrical surface
 Proposed Alternative – a flat surface of the that is wider than and parallel to the inner
 tubular member where the rupture disc is surface of the casing string
 fastened, affixed, joined, or connected to the
 tubular member is circular and has a diameter
 larger than the internal diameter of the casing
 string, and defines a plane that is parallel to a
 plane defined by the set of internal diameters
 at a location in the casing string

87.    It is my opinion that the claim term “the region of the tubular member where the rupture

disc is attached has a larger internal diameter than the internal diameter of the casing string and is

parallel to the internal diameter of the casing string,” when read in light of the specification, fails

to inform, with reasonable certainty, those skilled in the art about the scope of the invention. It is

my opinion that this term is indefinite because it requires that two features, an “internal diameter”

and a “region,” which have no inherent direction to be “parallel.” As a result, a POSA could not

reasonably understand what is meant by the claim term, or determine if any particular accused

product infringes the claim, rendering the claim indefinite.

88.    Nonetheless, if forced to find some reasonable construction of this term, it is my opinion

that a POSA may attempt to construe the term as “a flat surface of the tubular member where the

rupture disc is fastened, affixed, joined, or connected to the tubular member is circular and has a

diameter larger than the internal diameter of the casing string, and defines a plane that is parallel

to a plane defined by the set of internal diameters at a location in the casing string.”



                                                  27
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 32 of 46




               1.      “the region of the tubular member where the rupture disc is
                       attached.” (the “Attachment Region”)

89.    Claim 1 recites:

                1. A float tool configured for use in a casing string for a wellbore
           containing a well fluid, the casing string having an internal diameter that
           defines a fluid passageway between an upper portion of the casing string
           and a lower portion of the casing string, the float tool comprising:

               a rupture disc assembly comprising (i) a tubular member having an
                   upper end and a lower end, the upper and lower ends configured
                   for connection in-line with the casing string and (ii) a rupture
                   disc having a rupture burst pressure and in sealing engagement
                   with a region of the tubular member within the upper and lower
                   ends,

               wherein the rupture disc is configured to rupture when exposed to a
                  rupturing force greater than the rupture burst pressure and the
                  region of the tubular member where the rupture disc is
                  attached has a larger internal diameter than the internal
                  diameter of the casing string and is parallel to the internal
                  diameter of the casing string.

(emphasis added). Claims 22, 28, and 50 all recite the same limitation.

90.    It is my opinion that a POSA would understand that “the region of the tubular member

where the rupture disc is attached” refers to a surface of the tubular member where the rupture disc

is attached. A POSA would understand that a “tubular member” refers to the assembly of the

upper and lower tubular members. See Section VIII.B. Further, it is my opinion that a POSA

would understand the term “attached” as having its plain and ordinary meaning of “fastened,

affixed, joined, or connected.” Exhibit 6, at 80 (“Attach”). Accordingly, it is my opinion that a

POSA would understand “the region of the tubular member where the rupture disc is attached” as

“the region of the tubular member where the rupture disc is fastened, affixed, joined, or connected”

(the “Attachment Region”).




                                                 28
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 33 of 46




               3.      “the region of the tubular member where the rupture disc is attached
                       has a larger internal diameter than the internal diameter of the casing
                       string”

91.    It is my opinion that a POSA would understand from this term that the Attachment Region

must have an internal diameter that is larger than the internal diameter of the casing string. Based

on this understanding, it is further my opinion that a POSA would imply that the Attachment

Region must be generally circular in order to have a diameter. Accordingly, it is my opinion that

a POSA would understand “the region of the tubular member where the rupture disc is attached

has a larger internal diameter than the internal diameter of the casing string” to mean “the region

of the tubular member where the rupture disc is attached is circular and has a larger internal

diameter than the internal diameter of the casing string.”

               4.      The phrase “the region of the tubular member where the rupture disc
                       is attached . . . is parallel to the internal diameter of the casing string”
                       is indefinite.

92.    It is my opinion that a POSA would not be able to ascertain with reasonable certainty the

meaning of this portion of the claim term in its context, and therefore the term is indefinite. It is

my opinion that a POSA would understand that the term “parallel” carries its plain and ordinary

meaning, which is “extending in the same direction, equidistant at all points, and never converging

or diverging.” Exhibit 6 at 892 (“Parallel”). A POSA would understand that implicit in this

definition is that, for two features to be parallel, they must both have an inherent direction.

93.    A POSA would further understand that an internal diameter of a casing string does not have

an inherent direction, and therefore cannot be parallel to another feature. Further, a POSA would

understand that an internal diameter is a scalar property of an object with a circular fluid pathway,

such as a pipe. See Section VIII.A. In other words, an internal diameter is a number, not something

with direction. For example, if handed a pipe, a POSA could not point to its internal diameter, but

a POSA could measure it. Given an appropriate tool, a POSA could measure the internal diameter

                                                 29
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 34 of 46




in an infinite number of directions. Thus, it is my opinion that because an internal diameter does

not have an inherent direction, a POSA would be unable to determine if another feature was

“parallel” to an internal diameter. It is my opinion that because the comparison is impossible, the

term is indefinite.

94.     Similarly, it is my opinion that the claim language fails to identify any particular direction

implied by the Attachment Region. Accordingly, it is my opinion that a POSA would not know

how to determine if the Attachment Region was parallel to the internal diameter, which likewise

has no inherent direction. For these reasons, it is my opinion that this portion of the claim is

indefinite.

                5.     If forced to construe “the region of the tubular member where the
                       rupture disc is attached . . . is parallel to the internal diameter of the
                       casing string,” it is my opinion that a POSA would arrive at a
                       construction that contradicts the specification.

95.     If forced to provide a construction that made sense of this portion of the claim term, it is

my opinion that a POSA would reduce the terms “internal diameter of the casing string” and the

Attachment Region to geometric concepts that have inherent direction, and thus could be parallel.

It is my opinion that one way to do this would be to presume that “parallel to the internal diameter

of the casing string” refers to being parallel to a plane defined as a set of measured internal

diameters at a location in the casing string. An internal diameter is measured as the distance from

one inside wall of a pipe, through the center, to the opposite internal wall at a location in the casing

string. See Section VII.A. This measurement forms a line segment, an example of which is shown

below relative to Figure 2 of the ’445 Patent.




                                                  30
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 35 of 46




                                          36
                                                       38
                                                                                      Internal
                                                                                      Diameter
                                                         32                  58
              54
                                                               3A
             ii; j)///iii/Z//,4444,44

96.    While this figure shows the internal diameter in a 2-dimensional cross-section, it is my

opinion that a POSA would understand that this represents a potential plane when viewed in three

dimensions. In geometric terms, for a given location along the axis of a pipe, any two non-parallel

measured internal diameters will be coplanar. Further, all of the measured internal diameters at

that axial location will be coplanar. Even more, so long as the casing string is straight, the same

procedure could be performed at any axial location to define a plane that is parallel to a plane at

any other axial location. As a result, it is my opinion that a POSA could determine that the internal

diameter referred to in the claim actually refers to “a plane defined by the set of measured internal

diameters at a location in the casing string” (an “Internal Diameter Plane”).

97.    Given this understanding of the internal diameter, it is my opinion that a POSA could then

look to Figure 2 to see if any potential Attachment Regions are also parallel to this plane. It is my

opinion that there are three potential candidate Attachment Regions, where the rupture disc appears

to at least be in contact with the rest of the float tool, as shown below:




                                                  31
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 36 of 46




                   16
      12                                                   #2
                                                                                25 27


                                          36
                                          30          38            - #3             Internal
                                                                                     Diameter
                                      Rupture          3.2                 58
              54                       Disc                  34


                                                                                          56     14
                                          24 22 24     60 28 39 26

98.    It is my opinion that a POSA would identify attachment region # 3 as such a region that is

parallel to the internal diameter of the casing string, because it is generally flat or planar, and is

parallel to the Internal Diameter Plane. In contrast, attachment regions #1 and #2 are not planar at

all, and thus could not be “parallel,” nor are they even shown as parallel on the cross-sectional

diagram above. Assuming that region # 3 is correct, it is my opinion that a POSA would assume

that an Attachment Region must therefore be flat, and define a plane that is parallel to the Internal

Diameter Plane. Further, it is my opinion that a POSA would understand that the rupture disc

would sit on the shear ring in Figure 2, having a contact area that was roughly circular – and thus

has its own internal diameter, which would be larger than the internal diameter of the casing string,

as shown below, and as required by the claim:




                          Internal                                internal
                        diameter of                          - diameter of the —
                        region # 3                              casing string
                                                X 58
                                  34
                                                                r
                                                 32
         Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 37 of 46




99.      It is my opinion that this understanding of the term likewise makes sense in view of the

prosecution history of the ’445 Patent. In the last response to an office action before allowance,

the patentee attempted to distinguish the claims from Figure 3 of Gano. Exhibit 4 at 12. Figure 3

of Gano is reproduced below next to Figure 2 of the ’445 Patent.
                                    •      106


                                           104
                                           114
                                                                          i
       I0$
       114
       126
                                           118
                                           102
                                                                              '.
       120
                                           128
                                                                  tr i
       122                                 124
                                          *-100
                                                                          i
             Gano (Exhibit 7) at FIG. 3                  ’445 Patent (Exhibit 2) at FIG. 2
              (excerpted & annotated)                        (excerpted & annotated)

100.     The patentee argued that the claims were distinguishable from Gano because “Gano’s plug

70 and rupture disc 102 are in sealing engagement with and attached to a region of a tubular

member that is not parallel to the internal diameter of the casing string, but is instead sloped.”

Exhibit 4 at 12. Here, the only sloped surface is the surface adjacent to the circumferential edge

of the rupture disc 102, highlighted in red above. Accordingly, it is my opinion that a POSA would

view this statement as confirming that the Attachment Region referred to was the one where the

circumferential edge of the rupture disc was resting on the shear ring 44, in region # 3.

101.     However, it is my opinion that this alternative construction does not save the claim from

indefiniteness. In my opinion, it requires a POSA to infer that “internal diameter” refers to “a

plane defined by the set of measured internal diameters at a location in the casing string.”

However, it is my opinion that this is not the plain and ordinary meaning of “internal diameter”,

nor is this feature described anywhere in the specification, nor is it a common industry

understanding of the term. Similarly, it is my opinion that this alternative construction requires
                                                  33
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 38 of 46




that the Attachment Region necessarily be planar, which is not clearly indicated from the claim

language, and requires an inferential leap.

102.   It is further my opinion that none of possible Attachment Regions #1-3 satisfy the other

requirements of the claim – that the rupture disc be “attached” to the “tubular member.” In Figure

2 of the ’445 Patent, the rupture disc is depicted as being placed inside shear ring 44. As a result,

it only makes contact with the tubular member at shoulder 60. Even that contact, however, is not

an “attachment,” as required by the claims. Similarly, in both regions #2 and #3, the rupture disc

is not even in contact with the tubular member, much less attached to it. Accordingly, it is my

opinion that none of the Attachment Regions depicted in Figure 2 satisfy all the elements of this

claim term. Accordingly, the entire term “the region of the tubular member where the rupture disc

is attached has a larger internal diameter than the internal diameter of the casing string and is

parallel to the internal diameter of the casing string” is indefinite because any potential alternate

construction cannot be understood by a POSA with a degree of reasonable certainty.

103.   For the foregoing reasons, it is my opinion that this term is indefinite.

       G.      “specific gravity . . . of the well fluid” (Claims 24 and 52)

        Defendant Nine’s Construction                       Plaintiff NCS’s Construction

 Term is indefinite under 35 U.S.C. § 112           No Construction

104.   It is my opinion that the claim term “specific gravity . . . of the well fluid,” when read in

light of the specification, fails to inform, with reasonable certainty, those skilled in the art about

the scope of the invention.

105.   Claim 24 recites:

                 24. The method recited in claim 23 wherein the first specific gravity
            is less than a specific gravity of the well fluid.

(emphasis added). Claim 52 recites the same claim limitation.

                                                 34
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 39 of 46




106.    Specific gravity is the ratio of the density of a substance to the density of a standard, usually

water for a liquid or a solid, and air for a gas (i.e. relative density). A POSA would understand

that specific gravity is different for gasses and liquids at standard conditions. A well fluid density

is not a constant value across the depth of a well, but varies as a function of both temperature and

pressure. As a result, there is no single density value, and thus no relative density value, for the

well fluid across the wellbore. Therefore, it is my opinion, in light of the specification and the

claims of the ’445 Patent, that a POSA could not determine when the first specific gravity or the

fluid in the sealed chamber of the flotation column was less than or lower than the specific gravity

of the well fluid.

107.    For example, as described in W.C. McMordie Jr., et al, Effect of Temperature and Pressure

on the Density of Drilling Fluids, SPE 11114 (1982) (Exhibit 12), the density of drilling fluids, at

temperatures and pressures commonly experienced in wellbores, the density of water and oil-based

drilling fluids can vary by 10-14%:

                                           Table     Min. Density      Max. Density           %
             Drilling Fluid                                                                Variation
                                             #         (lb /gal)        (lb / gal)
 11 lb/gal Water-Based Drilling Fluid         1           9.59              10.94             14%

 14 lb/gal Water-Based Drilling Fluid         2          12.27              13.92             13%

  18 lb/gal Water-Based Drlling Fluid         3          16.64              18.35             10%

   11 lb/gal Oil-Based Drilling Fluid         4           9.92              11.32             14%

   14 lb/gal Oil-Based Drilling Fluid         5          13.09              14.71             12%

   18 lb/gal Oil-Based Drilling Fluid         6          16.77              18.46             10%

108.    Thus, it is my opinion that claims 24 and 52 are indefinite because a POSA could not

determine with reasonable certainty the scope of the invention.

        H.      “disengage the rupture disc from sealing engagement” (Claim 55)


                                                   35
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 40 of 46




        Defendant Nine’s Construction                       Plaintiff NCS’s Construction

 disengage the rupture disc from being attached Before rupturing, move the rupture disc
 or secured to create a fluid-tight seal        relative to the region

109.   Claim 55 recites:

                 55. The method recited in claim 50 further comprising applying a
            pressure within the casing string greater than the hydraulic pressure in
            the casing string to disengage the rupture disc from sealing
            engagement.

110.   It is my opinion that a POSA would understand “disengage the rupture disc from sealing

engagement” based on the ordinary meaning of “disengage” and its understanding of the term

“sealing engagement” as previously discussed, see Section VIII.C. The ordinary meaning of

“disengage” is to release from attachment or connection. Exhibit 6 at 353 (“Disengage”). Thus,

based on a POSA’s understanding of the term “sealing engagement,” it is my opinion that a POSA

would have understood this term to mean the release of the rupture disc from being attached or

connected to create a fluid-tight seal.

       I.      “rupture disc is configured to disengage from sealing engagement when
               exposed to a pressure greater than a hydraulic pressure in the casing string”
               (Claims 28 and 50)

        Defendant Nine’s Construction                       Plaintiff NCS’s Construction

 Term is indefinite under 35 U.S.C. § 112           the rupture disc, before rupturing, can move
                                                    relative to the first portion when exposed to a
                                                    pressure that is greater than a hydrostatic
                                                    pressure in the casing string (i.e. a disengaging
                                                    pressure)

111.   It is my opinion that the claim term “rupture disc is configured to disengage from sealing

engagement when exposed to a pressure greater than a hydraulic pressure in the casing string,”

when read in light of the intrinsic evidence, is indefinite because it fails to inform with reasonable

certainty, those skilled in the art about the scope of the invention.

                                                  36
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 41 of 46




112.   Claim 28 recites:

               28. A float tool configured for use in positioning a casing string in a
           wellbore containing a well fluid, the casing string having an internal
           diameter that defines a fluid passageway between an upper portion of
           the casing string and a lower portion of the casing string, the float tool
           comprising:

               a rupture disc assembly comprising (i) a tubular member having an
                   upper end and a lower end, the upper and lower ends configured
                   for connection in-line with the casing string and (ii) a rupture
                   disc having a rupture burst pressure and in sealing engagement
                   with a region of the tubular member within the upper and lower
                   ends,

               wherein the rupture disc is configured to disengage from sealing
                  engagement when exposed to a pressure greater than a
                  hydraulic pressure in the casing string after the casing string
                  has been positioned in the wellbore and the region of the tubular
                  member where the rupture disc is attached has a larger internal
                  diameter than the internal diameter of the casing string and is
                  parallel to the internal diameter of the casing string.

 (emphasis added). Claim 50 recites the same limitation.

113.   It is my opinion that a POSA would understand that the rupture disc – not the rupture disc

assembly or any other element – must be configured to disengage from sealing engagement when

exposed to a pressure that is greater than the hydraulic pressure in the casing string. However, it

is my opinion that a POSA could not reasonably determine how a rupture disc can be configured

for the claimed purpose in view of the specification and drawings. It is my opinion that a POSA

is left entirely to guess at how such a configuration could be achieved.

114.   It is my opinion that a POSA would understand what is meant by “disengage from sealing

engagement” and what is meant by “when exposed to a pressure greater than a hydraulic pressure

in the casing string.” It is my opinion that a POSA would construe the term “disengage from

sealing engagement” as “disengage from being attached or connected to create a fluid-tight seal,”

for substantially the same reasons as discussed in in Section VIII.H. Further, the parties have


                                                 37
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 42 of 46




agreed, and it is my opinion that a POSA would understand, that the phrase “a pressure . . . greater

than a hydraulic pressure in the casing string” refers to an applied pressure that is greater than the

hydrostatic pressure in the casing string.” Accordingly, the required configuration means simply

that a component is configured to disengage from being attached or secured to create a fluid-tight

seal when exposed to a pressure that is greater than the hydrostatic pressure in the casing string.

115.   While a POSA would understand these terms, a POSA would not understand how to make

a rupture disc so configured. Further, neither the claims nor the specification of the ’445 Patent

describes a rupture disc that is configured to disengage from being attached or secured to create a

fluid-tight seal when exposed to a pressure that is greater than the hydrostatic pressure in the casing

string. Thus, a POSA would not understand how a rupture disc is configured to disengage from

being attached or secured to create a fluid-tight seal when exposed to a pressure that is greater than

the hydrostatic pressure in the casing string. Accordingly, this term is indefinite.

116.   It is my opinion that a POSA might understand that the only means by which a rupture disc

could disengage from sealing engagement is by failing when a pressure is applied to the rupture

disc. However, it is also my opinion that each and every embodiment in the specification of

the ’445 Patent requires that the rupture disc be located in a “securing mechanism” that is

configured to disengage from sealing engagement when a pressure is applied to the rupture disc.

Exhibit 2 at Abstract, 2:10-11, 2:59-65, 6:28-31, 8:51-65, 9:32-42, 10:22-24. However, it is my

opinion that the specification provides no indication that an embodiment without a securing

mechanism is contemplated by the inventors. Thus, a POSA would not understand how a rupture

disc is configured to disengage from being attached or secured to create a fluid-tight seal when

exposed to a pressure that is greater than the hydrostatic pressure in the casing string.




                                                  38
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 43 of 46




117.    For the foregoing reasons, it is my opinion that the term “rupture disc is configured to

disengage from sealing engagement when exposed to a pressure greater than a hydraulic pressure

in the casing string” is indefinite.

IX.     AGREED CLAIM CONSTRUCTIONS

        A.      “float shoe” (Claims 15 and 43)

118.    Claim 15 recites:

                 15. The float tool recited in claim 14 wherein the lower seal is
             within a float shoe.

 (emphasis added). Claim 43 recites the same limitation.

119.    The specification of the ’445 Patnet states “[r]upture disc assembly 10 forms a temporary

isolation barrier, isolating a fluid-filled, upper section of the string 93 from a sealed, buoyant

chamber 120 formed in the string between the rupture disc assembly 10 and a sealing device, such

as a float shoe 96 disposed at the lower end of the casing string.” Exhibit 2 at 4:19-24 (emphasis

added). Thus, it is my opinion, and the parties have agreed, that a POSA would understand this

limitation to mean “a sealing device disposed at the lower end of the casing string.”

        B.      “a pressure greater than a hydraulic pressure in the casing string” (Claims
                28, 50 and 55)

120.    Claim 28 recites:

                 28. A float tool configured for use in positioning a casing string in a
             wellbore containing a well fluid, the casing string having an internal
             diameter that defines a fluid passageway between an upper portion of
             the casing string and a lower portion of the casing string, the float tool
             comprising:

                a rupture disc assembly comprising (i) a tubular member having an
                    upper end and a lower end, the upper and lower ends configured
                    for connection in-line with the casing string and (ii) a rupture
                    disc having a rupture burst pressure and in sealing engagement
                    with a region of the tubular member within the upper and lower
                    ends,


                                                   39
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 44 of 46




               wherein the rupture disc is configured to disengage from sealing
                  engagement when exposed to a pressure greater than a
                  hydraulic pressure in the casing string after the casing string
                  has been positioned in the wellbore and the region of the tubular
                  member where the rupture disc is attached has a larger internal
                  diameter than the internal diameter of the casing string and is
                  parallel to the internal diameter of the casing string.

 (emphasis added). Claims 50 and 55 recite the same limitation.

121.   The specification of the ’445 Patent makes clear that a pressure greater than the hydrostatic

pressure caused by the weight of the well fluid is applied from the surface to rupture the rupture

disc. See, e.g., Exhibit 2 at 6:24-28 (“Once the casing has run and landed, circulating equipment

may be installed. The rupture disc is then burst by pressuring the casing from surface. To

accomplish this, fluid pressure (e.g., from the surface) is applied through the casing string 94.”);

id. at 11:8-10 (“Rupture disc 30 may be calibrated to rupture at a predetermined pressure in

response to a pressure differential when high pressure is applied to the convex surface 36 of disc

30.”); id. at 13:5-8 (“Referring back to FIG. 1, in a method of using the rupture disc assembly in a

float tool, once the float tool is run into the desired depth as described above, sufficient hydraulic

pressure is applied.”); id. at 13:60-62 (“Once the casing is ran, circulating equipment may be

installed. The rupture disc assembly is ruptured by pressurizing the casing.”). Thus, it is my

opinion, and the parties have agreed, that a POSA would understand the term “a pressure greater

than a hydraulic pressure in the casing string” to mean “an applied pressure that is greater than the

hydrostatic pressure in the casing string.”

       C.      “a portion of the sealed chamber is buoyant in the well fluid” (Claim 46)

122.   Claim 46 recites:

                  46. The float tool recited in claim 36 wherein the sealed chamber
            is sized such that a portion of the sealed chamber is buoyant in the
            well fluid.

 (emphasis added).

                                                 40
       Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 45 of 46




123.   The ’445 Patent states “[t]echniques to lighten or ‘float’ the casing have been used to

extend the depth of well. For example, there exists techniques in which the ends of a casing string

portion are plugged, the plugged portion is filled with a low density, miscible fluid to provide a

buoyant force.” Exhibit 2 at 1:34-39 (emphasis added). It is my opinion that the buoyant force

on an immersed object is equal to the weight of the fluid displaced by the object. As the

specification notes, buoyant forces can be used to “float” casing. Thus, it is my opinion, and the

parties have agreed, that a POSA would understand the term “a portion of the sealed chamber is

buoyant in the well fluid” to mean “the density of a portion of the sealed chamber is lower than

that of the surrounding wellbore fluid.”




                                                41
      Case 6:20-cv-00277-ADA Document 42-1 Filed 10/30/20 Page 46 of 46



I declare under penalty of perjury that the following is true and correct.

Executed in Houston, TX, USA

                                                                         OF rt:1 1
                                                              .-•                  "--
By:                                                       •
                                                     *!                                  • *0, 7
       D. Nathan Meehan, Ph.D., P.E.
                                                 / DONALD NATHAN MEE AN

Date: Oct. 30. 2020                                  "t)%. 92247
                                                      ,F)
                                                        0.:-. 4/ccN
                                                               . L. se.-.. .--• <<,
                                                          „
                                                           „ . ....... • \c,
                                                                    •.


                                                                    `3/011A1_ -\
